Case 19-10725-KHK            Doc 185-3 Filed 04/02/20 Entered 04/02/20 15:23:27             Desc
                             Exhibit C - Proposed Order Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                                            *
                                                  *
ABRAMS LEARNING AND                               *       Case No. 19-10725-KHK
INFORMATION SYSTEMS, INC.,                        *       Chapter 11
                                                  *
         Debtor.                                  *

                                     ORDER DISMISSING CASE
                              AND APPROVING PROPOSED DISTRIBUTION

         UPON CONSIDERATION of the motion filed by the above-captioned debtor-in-possession

(the “Debtor”) to dismiss this case and approve a proposed distribution (the “Dismissal

Motion”). The Court having considered the matter; any objections raised to the Motion; the

statements of counsel for the Debtor; the entire record of this case; and good cause having been

shown, the Court makes the following findings of fact and orders the following relief:

         IT APPEARING that proper and adequate notice of the Motion has been given under the

circumstances and that no further notice is necessary; and

         IT FURTHER APPEARING that the Debtor has entered into contracts for the sale of its assets

approved by this Court and that distribution of its remaining cash is appropriate; and

         IT FURTHER APPEARING that payments proposed by Motion and the proposed distribution

set forth as Exhibit A to the Motion (the “Distribution”) are appropriate and consistent with the

absolute priority rule and the Bankruptcy Code’s distribution scheme (the “Priority Scheme”);

and

ALEXANDER M. LAUGHLIN (VSB No. 25237)
BRADLEY D. JONES (VSB No. 85095)
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Laughlin: 703-218-2134
Jones:    703 218-2176
Fax:      703-218-2160
Email:    alex.laughlin@ofplaw.com
Email:    Brad.Jones@ofplaw.com

Counsel for the Debtor and Debtor-in-Possession
Case 19-10725-KHK          Doc 185-3 Filed 04/02/20 Entered 04/02/20 15:23:27                   Desc
                           Exhibit C - Proposed Order Page 2 of 6



       IT FURTHER APPEARING that the distribution of the Debtor’s remaining cash assets under

the direction of is financial advisor, Marcher Consultants acting as distribution agent (the

“Distribution Agent”) is a prudent exercise of the Debtor’s business judgment and that there is a

sound business reason for the Distribution;

       IT FURTHER APPEARING that accurate and reasonable notice of the Motion and proposed

Distribution has been given, that the Distribution is fair and reasonable, and that the parties have

acted in good faith; and

       IT FURTHER APPEARING that the Debtor, the Debtor’s principals, and the Debtor’s

management personnel have worked in good faith, with ordinary business care and prudence, to

fulfil all of the tax and reporting requirements required of the Debtor in bankruptcy; to identify

and correct all unfulfilled tax and reporting obligations that existed pre-bankruptcy; and to

identify and pay all legitimate creditor claims, tax claims, and other obligations of the Debtor

after consulting with its attorneys, tax advisors, financial advisors; and

       IT FURTHER APPEARING that the Distribution and dismissal of this case is in the best

interest of the Debtor’s creditors, parties-in-interest, and the Debtor; and

       IT FURTHER APPEARING that the Distribution provides for all of the allowed claims filed

in the case as determined by the Court in accordance with the Priority Scheme; and

       IT FURTHER APPEARING that the Debtor has made an adequate showing the Motion should

be granted, that the proposed Distribution should be      APPROVED    and that this chapter 11 case

should be DISMISSED in accordance with the terms set forth in this order (the “Order”);

       IT IS THEREFORE:

       ORDERED that the Motion is GRANTED and the case is dismissed pursuant to 11 U.S.C. §§

305(a)(1) and 1112(b)(1), subject to the conditions set forth in this Order; it is further



                                                                                             Page 2 of 6
Case 19-10725-KHK          Doc 185-3 Filed 04/02/20 Entered 04/02/20 15:23:27                Desc
                           Exhibit C - Proposed Order Page 3 of 6



        ORDERED that the Court APPROVES the Distribution proposed by the Debtor; it is further

        ORDERED that the Debtor is authorized to utilize Marcher Consultants as its distribution

agent (“Distribution Agent”); it is further

        ORDERED that the Debtor is authorized to continue to work with its accountants, financial

advisors and professionals to determine any tax claims held by the Internal Revenue Service,

Arizona, Colorado, District of Columbia, Hawaii, Indiana, Kansas, Massachusetts, Maryland,

Missouri, Virginia, West Virginia, Texas, Florida (the “Priority Tax Claims”); it is further

        ORDERED that the Distribution Agent is authorized to receive compensation from estate

funds in the agent’s possession in an amount not to exceed $50,000.00 for these services, subject

to the filing of a fee application and approval by this Court; it is further

        ORDERED that the Distribution Agent shall make payments to creditors from the Debtor’s

available cash in accordance with the “Estimated Payment” column of the Distribution.

Payments by the Distribution Agent shall be subject to adjustment by the Distribution Agent as

necessary to ensure that each creditor receives a pro-rata payment in accordance with the Priority

Scheme in the event the Distribution Agent receives updated information regarding the amount

of the Priority Tax Claims. In addition, payments to professionals shall be made in accordance

with the amount approved by this Court after application for the approval of those professional

fees; it is further

        ORDERED that the Distribution Agent shall make payments to creditors within thirty days

of the closing of the sale of the Debtor’s remaining assets and receipt by the Debtor of all

amounts owed for the sale of those assets, unless otherwise ordered by the Court; it is further

        ORDERED that after the payments are made, any distributed check that has not been

claimed or cashed within a ninety-day period from the date of the check shall be deemed void; it




                                                                                          Page 3 of 6
Case 19-10725-KHK          Doc 185-3 Filed 04/02/20 Entered 04/02/20 15:23:27                  Desc
                           Exhibit C - Proposed Order Page 4 of 6



is further

          ORDERED that to the extent any funds remain due to uncashed check or checks, those

funds will be paid pro-rata to the remaining unpaid creditors in the highest remaining unpaid

class; it is further

          ORDERED that the payments made in accordance with the Distribution shall be made by

check written to the creditor’s address of record as reflected on any filed proof of claim; as

reflected in the Debtor’s Schedules; or for the Priority Tax Claims, an office address maintained

by the relevant taxing authority or as otherwise instructed by the priority tax claimant; it is

further

          ORDERED that upon completion of all payments by the Distribution Agent pursuant to this

Order, the Debtor shall file with the Court a certification of completion, which shall identify all

distributions by creditor name and amount. After the filing of this certification, the Court shall

enter a final decree, in accordance with Fed. R. Bankr. P. 3022, closing the case; it is further

          ORDERED that the Debtor and Distribution Agent are authorized to take all necessary and

reasonable actions to complete the Distribution as provided by this order; and it is further

          ORDERED that to the extent that any of findings of fact are deemed to be conclusions of

law (or vice versa), they are incorporated into this order as conclusions of law (or vice versa).


Dated:
             Alexandria, VA                       KLINETTE H. KINDRED
                                                  United States Bankruptcy Judge

                                                Entered on docket: _____________




                                                                                           Page 4 of 6
Case 19-10725-KHK       Doc 185-3 Filed 04/02/20 Entered 04/02/20 15:23:27   Desc
                        Exhibit C - Proposed Order Page 5 of 6



 I ask for this:


     /s/ Bradley D. Jones
ALEXANDER M. LAUGHLIN (VSB No. 25237)
BRADLEY D. JONES (VSB No. 85095)
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Laughlin: 703-218-2134
Jones: 703 218-2176
Fax:    703-218-2160
Email: alex.laughlin@ofplaw.com
Email: Brad.Jones@ofplaw.com

Counsel for the Debtor and Debtor-in-Possession




                                                                         Page 5 of 6
Case 19-10725-KHK          Doc 185-3 Filed 04/02/20 Entered 04/02/20 15:23:27                  Desc
                           Exhibit C - Proposed Order Page 6 of 6



                 CERTIFICATION PURSUANT TO LOCAL RULE 9022-1(C)

         I certify that this Order was served on April 2, 2020 (i) electronically, via Notice of
Electronic Filing upon all registered users in this case pursuant to this Court’s CM/ECF policy,
(ii) via email to the U.S. Trustee at ustpregion04.ax.ecf@usdoj.gov, and (iii) via U. S. mail, first-
class postage prepaid, to the parties identified on the service list attached only to the Notice filed
with this Court.



                                               /s/ Bradley D. Jones
                                               Bradley D. Jones




#4584267v1 088398/000002




                                                                                            Page 6 of 6
